Exhibit 10.1

THE TRIZETTO GROUP, INC.

1998 LONG-TERM INCENTIVE PLAN

 

 

Performance Unit Award Agreement

 

 

You are hereby awarded Performance Units subject to the terms and conditions set
forth in this agreement (“Award Agreement” or “Award”), and in Section 10 of The
TriZetto Group, Inc. 1998 Long-Term Incentive Plan (the “Plan”), which is
attached as Exhibit A. A summary of the Plan appears in its Prospectus, which is
attached as Exhibit B. You should carefully review these documents, and consult
with your personal financial advisor, in order to fully understand the
implications of this Award, including your tax alternatives and their
consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the Board
of Directors (the “Board”) of The TriZetto Group, Inc. (the “Company”) or any
Committee appointed by the Board to administer the Plan, and shall (in the
absence of manifest bad faith or fraud) be final, conclusive and binding upon
all parties, including you, your heirs, and representatives. Capitalized terms
are defined in the Plan or in this Award Agreement.

1. General Terms of Your Award.

 

Name of Participant

         

Date of Award

         

2. Cash-based Performance Unit. Your Award will be settled in cash pursuant to
Section 10 of the Plan, and shall have the terms set forth in the table below.
You may qualify to receive an amount of cash that falls within the range
specified in the table below, such amount to be determined based on the extent
to which, if at all, the Performance Measures for Determining Qualification have
been satisfied and in accordance with the weights assigned thereto.

 

Range in Amount of Cash

  

Threshold:         $                            

Target:               $                             

Maximum:         $                            

Performance Period

   The Performance Period shall mean the period commencing                     
and ending                     .

Performance Measures

   See Schedule 1, attached hereto as Exhibit C.

Qualification

   This Award will cliff vest on                          only if, and to the
extent that, the Company achieves the financial performance specified in
Schedule 1, attached hereto as Exhibit C.



--------------------------------------------------------------------------------

Performance Unit Award

The TriZetto Group, Inc.

1998 Long-Term Incentive Plan

Page 2

 

Performance Compensation Award    ¨   

This Award is a Performance Compensation Award, as defined in Section 10(b) of
the Plan, meaning your income from the Award is intended to be exempt from the
limitations that Code Section 162(m) imposes.

 

   ¨    This Award is not a Performance Compensation Award.

3. Restrictions on Transfer of Award. This Award Agreement may not be sold,
pledged, or otherwise transferred without the prior written consent of the
Committee. Notwithstanding the foregoing, you may transfer this Award Agreement
(i) by instrument to an inter vivos or testamentary trust (or other entity) in
which each beneficiary is a permissible gift recipient, as such is set forth in
subsection (ii) of this Section, or (ii) by gift to charitable institutions or
by gift or transfer for consideration to any of your relatives as follows (or to
an inter vivos trust, testamentary trust or other entity primarily for the
benefit of any of your relatives as follows): any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, domestic partner,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and including adoptive
relationships. Any transferee of your rights shall succeed to and be subject to
all of the terms of this Award Agreement and the Plan.

4. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to his
or her interest in the Performance Unit awarded hereby. You shall designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as Exhibit D (the “Designation of
Beneficiary”) and delivering an executed copy of the Designation of Beneficiary
to the Company.

5. Income Taxes and Deferred Compensation. Except to the extent otherwise
specifically provided in another document establishing contractual rights for
you, by signing this Award Agreement, you acknowledge that you shall be solely
responsible for the satisfaction of any taxes that may arise pursuant to this
Award (including taxes arising under Sections 409A or 4999 of the Code), and
that neither the Company nor the Administrator shall have any obligation
whatsoever to pay such taxes or otherwise indemnify or hold you harmless from
any or all of such taxes. The Committee shall have the sole discretion to
interpret the requirements of the Code, including Section 409A or 4999, for
purposes of the Plan and this Award Agreement.

6. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.



--------------------------------------------------------------------------------

Performance Unit Award

The TriZetto Group, Inc.

1998 Long-Term Incentive Plan

Page 3

7. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

8. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan and provided that you must consent in
writing to any modification that adversely or materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a Section 409A or 4999 violation of
the Code). Notwithstanding anything herein, the Committee may, in its sole
discretion, adjust the performance goals, Performance Measures, and other terms
and conditions for the determination of payments under this Award Agreement,
provided that, in the event this Award has been designated a Performance
Compensation Award in Section 2 above, the Committee may not exercise its
discretion in a manner that would cause compensation payable pursuant to the
Award to fail to constitute “qualified performance-based compensation” under
Code Section 162(m).

9. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

10. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

11. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

12. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

13. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award, could claim that he
or she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.



--------------------------------------------------------------------------------

Performance Unit Award

The TriZetto Group, Inc.

1998 Long-Term Incentive Plan

Page 4

14. Termination of Continuous Service. If your Continuous Service with the
Company is terminated prior to the vesting date set forth in Section 2 above,
you will irrevocably forfeit any rights to this Award.

15. Governing Law. The laws of the State of Delaware shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is being made under
and governed by the terms and conditions of this Award and the Plan.

 

THE TRIZETTO GROUP, INC. By:     Name:   Jeffrey H. Margolis Title:   Chief
Executive Officer Address:   c/o The TriZetto Group, Inc.   567 San Nicolas
Drive, Suite 360   Newport Beach, California 92660 PARTICIPANT The undersigned
Participant hereby accepts the terms of this Award and the Plan. By:     Name:  
Address:  



--------------------------------------------------------------------------------

EXHIBIT A

THE TRIZETTO GROUP, INC.

1998 LONG-TERM INCENTIVE PLAN

 

 

Plan Document

 

 



--------------------------------------------------------------------------------

EXHIBIT B

THE TRIZETTO GROUP, INC.

1998 LONG-TERM INCENTIVE PLAN

 

 

Plan Prospectus

 

 



--------------------------------------------------------------------------------

EXHIBIT C

THE TRIZETTO GROUP, INC.

1998 LONG-TERM INCENTIVE PLAN

 

 

Performance Measures to Determine Qualification for Cash-based Performance Units

 

 

SCHEDULE 1



--------------------------------------------------------------------------------

EXHIBIT D

THE TRIZETTO GROUP, INC.

1998 LONG-TERM INCENTIVE PLAN

Designation of Beneficiary

In the event of my death or “Disability” within the meaning of The TriZetto
Group, Inc. 1998 Long-Term Incentive Plan (the “Plan”), I hereby designate the
following person to be my beneficiary for the Award(s) (within the meaning of
the Plan) identified below:

 

Name of Beneficiary:

    

Address:

              

Social Security No.:

    

This beneficiary designation of mine relates to any and all of my rights under
the following Award or Awards:

 

  ¨ any Award that I have received or ever receive in the future under the Plan.

 

  ¨ the                              Award that I received pursuant to an award
agreement dated                  ,              between me and The TriZetto
Group, Inc. (the “Company”).

I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Award(s) designated above, and shall be effective from the
date this form is delivered to the Company until such date as I revoke this
designation. A revocation shall occur only if I deliver to an executive officer
of the Company either (i) a written revocation of this designation that is
signed by me and notarized, or (ii) a designation of death beneficiary, in the
form set forth herein, that is executed and notarized on a later date.

 

Date:     Your Signature:     Your Name (printed):    